Title: From John Adams to Samuel Cooper, 20 September 1780
From: Adams, John
To: Cooper, Samuel


     
      My dear sir
      Amsterdam sept. 20. 1780
     
     Yours of May 23, I received but 3 days ago, and am happy to find so agreable an Intercourse of good offices between the People and the french Gentlemen who have been lately there.
     The final Accomplishment of the great Work of a civil Constitution, I hope soon to hear is followed by a wise and Satisfactory Choice of Officers to administer the Blessings of it. If the People are not happy under this Government I shall despair of finding happiness under any, for no one was ever formed by any People with so much deliberation, or I believe more Integrity: no one existing in the World has more Admirers is more esteemed by such as ought to be good Judges. It may truely be Said to be the Admiration and the Envy of the most enlightened Part of Mankind.
     
     I have done My Utmost Endeavour, that your Grandson should be supported with all the Frugality that decency and Comfort will allow. But the Expence, has been vastly greater than I expected, which I am very sorry for, altho it has not been in my Power to avoid it.
     We are in daily Expectation of News from N. A., the W. I., and from the Northern Congress. If these should all be unfavourable to England, she will not nevertheless, make Peace.
    